Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 10 and 11 are cancelled.  Claims 1-9 and 12-22 are pending.

Priority
This application is a 371 of PCT/CN2018/077795 03/01/2018
Acknowledgment is made of applicant's claim for foreign priority based on application CHINA 201710121318.9 03/02/2017.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9, 12, 13, and 19) drawn to the compounds, and the species shown below, in the reply filed on 11/23/20 is acknowledged.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 14-18, and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is deemed proper and is therefore made FINAL.  
Claim 2 is withdrawn from further consideration as being drawn to a nonelected species.
Claims 1, 3-9, 12, 13, and 19 are examined herein insofar as they read on the elected invention and species.

Claim Objections
Claims 8 and 9 objected to because of the following informalities:  claims 8 and 9 narrow the nature of the pharmaceutically acceptable salt that can potentially be formed with the compound of formula I, but do not clarify if said salt is required.  As currently drafted the claims could be interpreted to be both requiring the salt form, and further 

Claim Rejections - 35 USC § 112
Claims 1, 3-9, 12, 13, and 19 are rejected on the judicially-created basis that it/they contain(s) an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature, or the species do not share a common use. Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art recognized class. See “Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications,” 76 Fed. Reg. 7162‐75, 7166 (Feb 9, 2011).
  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the central ring of the compound of formula I has variables A1, A2, A3, and A4, which can be alternately carbon or nitrogen.  It is clear from the instant disclosure that the central ring is part of the inventive core, which is of paramount importance, and the different claimed rings would not be 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  An example of this, based on the instant disclosure would be the aforementioned phenyl, pyridine, and pyrazine.
  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1). 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 12, 13, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant specification shows, for example in the Examples section, that the compounds disclosed by the instant inventors as being clearly part of the inventive group include those with a core wherein variables A1, A2, A3, and A4 were limited to phenyl, pyridine, and pyrazine; however the instant disclosure does not make it at all clear that the myriad of other heterocycles that the different combinations of A1, A2, A3, and A4 could potentially make would have been reasonably included in the scope of the instant invention.  The skilled artisan would not have considered the variety of nitrogen bearing heterocycles at the core of the inventive compound to have similar properties (e.g. stability, polarity, ADME/PK/PD properties, etc.), and therefore would not have considered them to have the same utility (e.g. efficacy, selectivity, toxicity, etc.) or to be obvious variants of one another.  For this reason it is not clear that the Applicant had possession of the full scope of the claimed group of compounds at the time of the instant invention. 
Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
What constitutes a “representative number” is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (see MPEP 2163).  If a representative 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 12, 13, and 19 contains a limitation drawn to a prodrug of the compound of formula I.  The instant disclosure contains the term prodrug, but has no direction as to the scope or how one of ordinary skill in the art would know or determine what these prodrugs would be.  In fact, aside from reciting “prodrug” there is no description at all as to what it is intended to be in the context of the instantly claimed application.
The field of developing prodrugs is vast, and many patents for prodrugs of well known drugs are granted, which is indicative of the extent and difficulty of the field. The complete lack of direction given by the instant disclosure as to what the instantly claimed prodrugs are, could be, or how to make, test, or use them makes the metes and bounds of the instant claims unclear.
Claims 3-9, 12, 13, and 19 are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridges et al. (WO 01/05393 A1).
While there is a restriction of record with a species election, for the sake of compact prosecution the Examiner has included relevant anticipatory art.  This is not intended to state or imply that the restriction has been changed or withdrawn.
Bridges et al. discloses a variety of compounds that anticipate the instant claims, examples of which include:
3,4-difluoro-N-hydroxy-2-(4-imidazol-1-yl-2-methyl-phenylamino)-benzamide
3,4,5-trifluoro-N-hydroxy-2-(2-methyl-4-[1,2,5]thiadiazol-3-yl-phenylamino)-benzamide
(structures reproduced below for convenience; see, for example, claim 91 and the whole document).  The compounds are used as composition, i.e. in pharmaceutically acceptable carriers (see, for example, claim 59) and can be used as the 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
          
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

There are other compounds disclosed therein which anticipate the instant claims, and the Examiner recommends the exploration of the whole document for disclosure when considering amendments to overcome this rejection.  If it is of benefit to the Applicant, they can contact the Examiner and a list of relevant compounds can potentially be generated. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bridges et al. (WO 01/05393 A2).
The instant claims are generally drawn to the compound shown below (related to claims 1 and 3-7), an alkali metal salt thereof (related to claims 8 and 9), a composition thereof (related to claims 12 and 19), and a combination with another therapeutic agent (related to claim 13).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Bridges et al. discloses MEK inhibitors of the general formula shown below, and compositions thereof (see, for example, pg. 6, claim 59, and the whole document), which significantly overlaps with the instantly claimed genus and embraces the instantly elected species.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Bridges et al. exemplifies this with the compounds shown below (see, for example, claim 91 and the whole document) that anticipate the core elements of the instant claims, teaches that the bottom most ring as drawn is not only useful as a 5-member heterocycle, but that it can be differing heterocycles, teaches poly halogenation, teaches ortho substituents on the central ring, etc.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
          
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Bridges et al. further exemplifies halogenation on each and every ring of the core, as well as symmetric dichlorination (shown below for convenience; see, for example, claim 124 and claim 94)

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
          
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Additionally, Bridges et al. exemplifies a compound with the instantly claimed dimethyl pyrazole as a ring-walk isomer (shown below for convenience; see, for example, Example 12B on pg. 103).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

The treatments and compositions disclosed also contemplate use with additional active agents (see, for example, the Summary of the Invention on pg. 2, and the whole document).
Thus, Bridges et al. discloses the core of the instant compounds, in general, discloses preferred embodiments that anticipate the broad instant claims, discloses preferred embodiments that teach that the different rings can be halogenated including symmetrically dichlorinated, discloses preferred embodiments with the instantly claimed dimethyl pyrazole, and teaches that the core can be modified with all of these disclosed elements.  
Bridges et al. goes on to teach that extensive modification and experimentation is expected, and suggests methods including automated, combinatorial, and robotic (see, for example, pg. 34 and 47) which are all art recognized methods to make massive arrays of analogous, similar, and dissimilar molecules.
It would have been obvious to one of ordinary skill in the art to make and use the instantly claimed species.
One of ordinary skill would have been motivated to make and use the species because the prior art discloses the core, in general, and discloses all the instantly .

Conclusion
Claims 10 and 11 are cancelled.  Claims 2, 14-18, and 20-22 are withdrawn.  Claims 8 and 9 objected to.  Claims 1, 3-9, 12, 13, and 19 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jason Deck/Examiner, Art Unit 1627